Citation Nr: 1014421	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  02-00 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right pelvic ischium, currently rated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1952 to July 
1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The Board remanded the appeal 
in December 2003, March 2005, and March 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran last attended a VA examination in March 2004.  An 
addendum to this opinion was prepared in March 2006.  This 
means that the last examination was performed over six years 
ago, making it unhelpful in understanding the current 
severity of the Veteran's disability.  When the available 
evidence is too old for adequate evaluation of the Veteran's 
current symptomatology, the duty to assist requires providing 
a new examination.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994) (holding a 23-month old psychiatric examination too 
remote in time to adequately support the Board's decision in 
an appeal for an increased rating).  Furthermore, once VA has 
provided a VA examination, it is required to provide an 
adequate one, regardless of whether it was legally obligated 
to provide an examination in the first place.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The age of this 
examination renders it inadequate for rating purposes, and a 
new examination must be scheduled.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
examination to determine the current 
severity of residuals of a fracture of 
the right pelvic ischium.  The entire 
claims file must be made available to 
the VA examiner.  Pertinent documents 
should be reviewed, including service 
treatment records, VA and private 
treatments records, and the statements 
of the Veteran.  The examiner should 
conduct a complete history and physical 
and comment on any residua or sequelae, 
arthritis, pain, limitation of motion, 
or functional impairment associated 
with the disability.

All necessary diagnostic testing should 
be conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

2.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


